OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 29,1961. In this proceeding to discipline respondent for professional misconduct, the petitioner moves to confirm the report of the special referee.
The special referee sustained four charges of professional misconduct as follows: neglecting an estate matter entrusted to him; failing to cooperate with the petitioner in its investigation of this complaint; failing to promptly turn over the estate files to a successor attorney; and failing to file an attorney registration statement as required by the rules of this court.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the *56special referee. Respondent is guilty of the misconduct described above. Petitioner’s motion to confirm the special referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the serious medical problems of both respondent and his son at the time the misconduct took place. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Titone, Lazer, Mangano and Niehoff, JJ., concur.